DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 10/12/2021, to claims 1, 3, 4, and 14 acknowledged by Examiner. Additionally, applicant cancelled claims 5, 12-13, 19, and 21.
Claims 1, 3-4, 9, 14-15 are now pending.
Response to Arguments
First Argument:
	The prior art of Gores does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims and in respect to Gores have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments, to no longer rely on Gores as a reference.
	
Second Argument:
	Applicant asserts that Thornton’s mouth piece is not a mouth guard and thus cannot be used to modify a mouth guard (Remarks Pages 16-19).
	Examiner’s Response:
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Thornton is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Thornton is a mouth piece formed . 
Third Argument:
	Applicant asserts that because Layzell does not teach a device that covers the anterior teeth then the device cannot be used to modify a primary reference that does cover the anterior teeth (Remarks Pages 19-20).
	Examiner’s Response:
	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. The usage of Layzell in the previous as well as current rejection is only used to provide teachings for and modify posterior portions of an analogous mouth piece and is not utilized to alter the anterior portion/front wall area in anyway. As such this difference in Layzell as compared to the primary reference is not relevant, and does not cause any form of conflict.
Fourth Argument:
	Applicant asserts that “around” and “around about” language is clear (Remarks Page 11).
	Examiner’s Response:
	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant’s specification does not provide any description as to what “around” or “around about” may be inferring as a range of degree when discussing the “25%”, “35%”, and “one-third”. This is unclear as for example “around 25%” may mean potentially “24-26%” or could mean “24.7-25.3%” or could mean “22-28%”. There is no given requisite degree as to what “around” or “around about” is referring to within Applicant’s disclosure. As such the 112b rejections of this language in regards to “around” and “around about” are maintained.

Fifth Argument:
	Applicant asserts that the previous drawing objections should be withdrawn (Remarks Pages 7-10).
	Examiner’s Response:
	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
	Firstly, in regards to what would be an acceptable legend, Examiner points towards current Figure 12 wherein this uses a legend with adequate wording and format. However, the content of these Figures 10A-10C is still maintained as improper for the usage of language as it is currently because the language as used currently is not functioning as a legend for further understanding the image but merely as text pointing at parts of an image and asserting that something not shown is happening therein.
	Secondly, Applicant asserts that now Figures 10A/10B/10C and Figure 3 are showing the thickness features of the mouth guard. Examiner disagrees as Figure 3 does not show any form of image that indicates the thickness features as claimed. And Figures 10A/10B/10C may have text that is claimed pointing to parts of the image as “showing” that claim language; however, Examiner maintains that this is not showing this feature as in order to show the feature in a drawing it must be present in the form of the drawing and not in the form of text. As such, Examiner maintains that these Figures do not show any of the claimed language when it comes to claiming the thickness features of the mouth piece in regards to uniformity of the thickness, where and how the thickness thins and in what way (concave, linear decrease), nor does it show or indicate a thickness being 25%-35% of thickness of another part of the mouth piece.
	Thirdly, Applicant asserts that the drawings show the inner wall terminating at the gum line; however, Examiner disagrees as none of the drawings show a gum line nor gingiva of the user thus this feature is not shown. Also this further is a problem then in regards to the claim gingiva, such that the thickness at the portion of the mouth guard configured to contact the wearer's gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard configured to cover the front surface of the wearer's teeth” as this relies on the “gingiva” but this is not even shown (further relevant to claims 3 and 4 now as amended as it now relies on the “gingiva”).

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the thickness of the various surfaces in comparison to each other (lingual, biting, front wall (also known in other art as the buccal wall)) as shown in the claims as “wherein the sections of the front wall adapted to cover the front and biting surfaces of the anterior teeth are of substantially the same substantially uniform thickness as their respective posterior portions, such that the mouth guard has substantially uniform thickness in the front wall of the mouth guard configured to come into contact with the front and biting surfaces of the wearer's teeth, and the portions of the mouth guard configured to contact the posterior front, biting, and lingual surfaces of the wearer's teeth, and wherein the mouth guard has a decreased thickness on the lingual surface of the front wall” (claim 1), 
“wherein the thickness of the mouth guard at the lingual surface of the anterior portion of the front wall begins to change around about one-third of the way from the portions of the mouth 
“the inner wall terminating at the portion of the mouth guard adapted to contact the wearer's gum line” (claim 1),
“the change in thickness from a) around about one-third of the way from the incisal edge/cusp tip toward the gingiva, on the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line is a substantially linear decrease in thickness” (claim 3), 
“wherein the change in thickness from a) around about one-third of the way from the incisal edge/cusp tip toward the gingiva, on the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line follows a substantially concave curved profile” (claim 4).
For note, the current drawings of the instant application fails to show: a proper image of mouth guard thickness and the thickness properties and any form of gingiva/gum line of a user thus making the claims that rely on such features not supported in the drawings under 37 CFR 1.83(a).
All of these features above must be SHOWN or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a). This is because Figures 10A-10C introduces an excess amount of text wherein MPEP 608.02(V) states: “Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 1 objected to because of the following informalities:  “mouth guard has substantially uniform thickness in the the front wall” should be -mouth guard has substantially uniform thickness in the front wall- (delete second “the”).  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “wherein the sections of the front wall adapted to cover the front and biting surfaces of the anterior teeth are of substantially the same” should be - wherein sections of the front wall adapted to cover the front and biting surfaces of the anterior teeth are of substantially the same- (delete “the” in front of sections as this term “the sections” lacks antecedent basis and needs to be first introduced).  Appropriate correction is required.

	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9, 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim 1 recites the limitation "the device" in line 1 of Page 5 of the printed claims.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this as referring to the “mouth guard” from the preamble.
Regarding claim 1, the claim 1 recites the limitation “the front wall of the mouth guard”.  There is insufficient antecedent basis for this limitation in the claim, as the previous recitation similar to “the front wall” is “a front wall interconnecting said posterior portions and configured to cover the lingual, front and biting surfaces of all of the wearer's anterior teeth” which is technically different from “the front wall of the mouth guard” as such it is unclear if these are the same structures or not. For examination purposes, “the front wall of the mouth guard” will be interpreted as referring to is “a front wall interconnecting said posterior portions and configured to cover the lingual, front and biting surfaces of all of the wearer's anterior teeth”.
Regarding claim 1, the claim 1 recites the limitation “the portions of the mouth guard configured to contact the posterior front, biting, and lingual surfaces of the wearer's teeth”.  There is insufficient antecedent basis for this limitation in the claim. Also even further it is unclear whether the term “portion” herein is referring back to “a pair of posterior portions” or simply substructure of the mouth guard as a whole. For examination purposes, this will be interpreted as referring to the substructures of the mouth guard as whole capable of fulfilling the functionality.
Regarding claim 1, the claim 1 recites the limitations "the lingual surface of the front wall" and “the lingual surface of the mouth guard” and “the lingual surface of the anterior portion of the front wall”.  There is insufficient antecedent basis for these limitations in the claim. Also furthermore it is unclear if "the lingual surface of the front wall" is the same structure or substructure of “the lingual surface of the anterior portion of the front wall” or if they are different structures all together, for examining purposes these are assumed and will be examined to be the same structure.
Regarding claims 1, the claim recites the limitation: “the gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard” wherein the phrase “around 25% and around 35%” is indefinite because of the usage of the term “around”. The term "around" in claim 1 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification of this application does not provide any form of requisite degree or range at which this “around” term means. As such claim 1 is indefinite.
Regarding claims 1 and 3 and 4, the claims recite the limitation: “around about one-third of the way” wherein the phrase “around about one-third” is indefinite because of the usage of the phrase “around about”. The phrase "around about" in claim 1 is a relative term which renders the claim indefinite.  The phrase "around about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification of this application does not provide any form of requisite degree or range at which this “around about” term means in regards to the “one third”. As such claim 1 is indefinite.
Claims 9, 14-15 rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3-4 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 3, claim 4 recites the following limitation:
“wherein the change in thickness from a) around about one-third of the way from the incisal edge/cusp tip toward the gingiva, on the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line follows a substantially linear decrease in thickness.”
This limitation relies on the incisal edge/cusp tip, gingiva, gum line, and biting surface of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 3 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or amended to not positively rely on the gum line or biting surface. Examiner recommends utilizing “configured to” language.
Regarding claim 4, claim 4 recites the following limitation:
“wherein the change in thickness from a) around about one-third of the way from the incisal edge/cusp tip toward the gingiva, on the lingual surface of the anterior portion of the front wall closest to the biting surface to b) the portion of the anterior portion of the front wall closest to the gum line follows a substantially concave curved profile.”
This limitation relies on the incisal edge/cusp tip, gingiva, gum line, and biting surface of the human body to positively provide structure to the mouth guard device as a whole. This causes claim 4 to encompass the human body which is not permitted under the scope of patentable subject matter under 35 U.S.C 101. The language needs to be cancelled or .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright (US 3314423 A) in view of Thornton (US 20170049607 A1) in view of Layzell (US 20140261464 A1) in view of Farrel (US 20140352704 A1).
Regarding claim 1, Boatwright discloses a U-shaped mouth guard 130/20 (See Figures 1-3 and 8-9, wherein the main embodiment being relied on is Figures 8-9 but the disclosure of Figures 1-3 applies to this embodiment as noted in Col. 6 lines 34-36), comprising: 
a) a pair of posterior portions (See Annotated Figure 1 below) of substantially uniform thickness (See Annotated Figure 1 and Figure 2 which shows a cross section of the posterior portions wherein the posterior portions have substantially uniform thickness as “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary 
b) a front wall interconnecting said posterior portions (See Annotated Figure 1 below, wherein the indicated “front wall” is interconnecting the indicated two posterior portions) and configured to cover the lingual, front and biting surfaces of all of the wearer's anterior teeth (See Col. 3 lines 67-71 wherein the mouth guard walls are formed to make a trough to receive the teeth and thus cover the teeth) (further see Figure 9 which shows a cross-section of most anterior portion of the front wall showing the front wall is structurally capable of covering these surfaces with the flanges 134, 136, and 132, which correspond to the flanges 32, 30, and 24 as seen in Fig. 1-2 respectively),
 wherein the sections (136/30 and 132/24) of the front wall (See Annotated Figure 1 and Figure 9) adapted to cover the front and biting surfaces of the anterior teeth (136/30 covers the front surface of the teeth, and 132/24 covers the biting surface of the teeth as shown in Figures 1-3 and 9) are of substantially the same substantially uniform thickness as their respective posterior portions (See Annotated Figure 1 and further see Figure 2 which shows cross section of posterior portions and Figure 9 which shows cross section of the front wall wherein as seen these have generally the same thickness profiles such that then they have substantially, even if not completely, the same substantially, even if not completely, uniform thickness, and even further the front wall and posterior portions as seen are the same solid material and thus the same uniform, “not changing in form”, thickness), 

wherein the mouth guard 130/20 has a decreased thickness on the lingual surface 134/32 of the front wall (See Figure 9 which shows a cross section of the front wall as indicated in Annotated Figure 1, wherein the lingual surface 134/32 has a decreased thickness in the fact that it has a tapering thickness therein which decreases), 
wherein the thickness of the mouth guard 130/20 at the lingual surface (flange 134/32 is a lingual surface of the mouth guard) of the anterior portion of the front wall (See Annotated Figure 1 for front wall which is also the anterior portion of the mouth guard) (See Figure 9 wherein the thickness of the flange 134/32 at the front wall and anterior portion is shown via the cross section such that there is a change of thickness shown/occurring within the flange 134/32) begins to change around about one-third of the way from the portions of the mouth guard 130/20 configured to contact the wearer's incisal edge/cusp tip toward the portion of the mouth guard 130/20 configured to contact the wearer's gingiva (the location of this thinning at the “one-third” distance is reliant on the structure of the human body such that this limitation is ultimately intended use and based on the size and structure of the user’s teeth, gums, and mouth as a 
wherein each of said posterior portions (Annotated Figure 1) include an inner wall 134/32 (See Figure 2), an outer wall 136/30 (See Figure 2) and a bottom wall 132/24 (See Figure 2), the inner wall 134/32 terminating at the portion of the mouth guard 130/20 adapted to contact the wearer's gum line so as to minimize discomfort to the wearer (See Figure 2 wherein the inner wall 134/32 terminates at the gum line, see Col. 2 line 26-30 wherein the shape of the device and thus this wall is designed to avoid irritation thus minimizing discomfort), wherein the device (mouth guard 130/20) does not comprise an impact shield (the mouth guard 130/20 of Boatwright does not contain or have an impact shield).

    PNG
    media_image1.png
    496
    589
    media_image1.png
    Greyscale

Boatwright does not disclose wherein the thickness at the portion of the mouth guard configured to contact the wearer's gingiva is between around 25% and around 35% of the thickness of the portion of the mouth guard covering configured to cover the front surface of the wearer's teeth.
However, Boatwright does disclose that the lingual surface 134/32 of the anterior portion in the front wall of the mouth guard 130/20 (See Figure 9) thins from a thicker to thinner thickness (See Figure 9, wherein the lingual surface 134/32 tapers) that is thinner than lower portions of the front surface/wall 136/30 (See Figure 9). 
And further Thornton teaches an analogous mouth piece (See Figures 9A-9D) with an analogous front surface 734 (outer rim 734, see Figure 9D and [0091]) and an analogous lingual 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thinning lingual surface 134/32 of Boatwright as seen in Figure 9 would have a thinned thickness that is 66% of the thickness of the front surface 136/30 of the front wall as taught by Thornton in order to improve breathing, speaking, swallowing abilities of the user and improve their comfort (see [0091]).
However, this 66% thickness proportion as taught by Thornton is not in the range of 25% to 35% as required by the claims. But Thornton does teach that this reduced thickness of the lingual surface versus the front surface of a mouth piece would improve the user’s ability to breath, swallow, speak, and be more comfortable. 
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified this 66% proportion to be in the range of 25% to 35% as this would lessen the material of the mouth guard 130/20 on the inside of the mouth thus further freeing up room for the tongue to move thus making it easier to breathe, speak, swallow and as a matter of routine optimization to further improve this functionality since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Boatwright in view of Thornton does not disclose wherein all or part of the lingual surface of the mouth guard is scalloped.

Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have scalloped the lingual walls/surface of the posterior portions (thus “part of” the lingual surface of the mouth guard) of Boatwright in view of Thornton (See Annotated Figure 1 of Boatwright) (so then part of the lingual surface is scalloped) to provide increased comfort for the user’s tongue (see Layzell [0078]).
Boatwright in view of Thornton and Layzell does not disclose the U-shaped mouth guard being custom-made.
However, Farrel teaches an analogous mouth guard 10 (See Figure 1) wherein Farrel teaches that custom, thus “custom-made”, mouth guards provide the best fit, protection, and comfort (see [0003]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing of the mouth guard 130/20 of Boatwright in view of Thornton and Layzell to be custom-made as taught by Farrel in order to improve the fit, protection, and comfort for the user (see Farrel [0003]).
Regarding claim 3, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 1 above.
Boatwright does not explicitly disclose the change in thickness from around about one-third of the way from the incisal edge/cusp tip toward the gingiva, on the lingual surface of the anterior portion of the front wall closest to the biting surface to the portion of the anterior portion of the front wall closest to the gum line is a substantially linear decrease in thickness.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section of the lingual surface 134 in Figure 9 of Boatwright is showing a substantially linear decrease in thickness (See Figure 9, where the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the change in thickness of the lingual surface 134 of Boatwright in view of Thornton, Layzell, and Farrel is a substantially linear decrease in thickness.
Regarding claim 4, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 1 above.
Boatwright does not explicitly disclose the change in thickness from around about one-third of the way from the incisal edge/cusp tip toward the gingiva, on the lingual surface of the anterior portion of the front wall closest to the biting surface to the portion of the anterior portion of the front wall closest to the gum line follows a substantially concave curved profile.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section of the lingual surface 134 in Figure 9 of Boatwright is showing a substantially concave curved profile (See Figure 9, where the lingual surface 134 provides a substantially concave curved profile on the inside of the trough therein, wherein “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the change in thickness of the lingual surface 134 of Boatwright in view of Thornton, Layzell, and Farrel follows a substantially concave curved profile.
Regarding claim 15, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 1 above.
Boatwright further discloses one or more anterior and/or buccal frenum reliefs (See Figure 1 and Col. 3 line 72 – Col. 4 line 1 wherein the mouth guard comprises an anterior frenum relief 54).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright (US 3314423 A) in view of Thornton (US 20170049607 A1) in view of Layzell (US 20140261464 A1) in view of Farrel (US 20140352704 A1) in further view of Grossberg (US 3211143 A).
	Regarding claim 9, Boatwright in view of Thornton in view of Layzell in view of Farrel disclose the invention of claim 1 above.
	Boatwright in view of Thornton in view of Layzell in view of Farrel do not disclose the mouth guard is a laminate comprising at least two layers.
However, Grossberg teaches an analogous mouth guard (See Figure 9) wherein the mouth guard is a laminate comprising at least two layers (first layer is laminate element 17’ and second layer is the material forming the walls 12/13/14) (See Col. 4 lines 51-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouth guard 130/20 of Boatwright in view of Thornton in view of Layzell in view of Farrel to be a laminate comprising at least two layers as taught by Grossberg in order to strengthen the construction of the mouth guard (Grossberg Col. 4 lines 51-61) and ensure the user does not bite through and break the mouth guard (Grossberg Col. 2 lines 19-22).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright (US 3314423 A) in view of Thornton (US 20170049607 A1) in view of Layzell (US 20140261464 A1) in view of Farrel (US 20140352704 A1) in further view of Grossberg (US 3211143 A) in further view of Maurello (US 20070151568 A1).
Regarding claim 14, Boatwright in view of Thornton in view of Layzell in view of Farrel disclose the invention of claim 1 above.
Boatwright further discloses the mouth guard 130/20 is prepared with a polymer (Col. 3 lines 20-39, wherein the mouth guard may be formed of plastic or rubber which are inherent polymers). 
Boatwright in view of Thornton in view of Layzell in view of Farrel in view of Grossberg do not disclose that the polymer comprises a flavoring component and/or antibacterial component (note: “and/or” is interpreted as equivalent to “or”).
However, Maurello teaches an analogous mouth guard 100 (See Figures 1-5, see title) wherein the material that the mouth guard 100 is constructed of may be impregnated with a flavoring material, thus “flavoring component” (see [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouth guard 130/20 of Boatwright in view of Thornton in view of Layzell in view of Farrel to have flavoring material (thus a “flavoring component”) impregnated (thus “comprising”) into its material construction as taught by Maurello in order to improve the mouth guard by masking the stale smell and taste of a mouth guard that has been used and stored multiple times (Maurello [0019]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/6/2022